per curiam:
En virtud de nuestro poder inherente de regular la profesión jurídica en Puerto Rico y, con ello, la im-portante encomienda de procurar que los abogados admiti-dos a este Foro ejerzan su labor de forma responsable, competente y diligente, en esta ocasión examinamos la con-ducta de un abogado a quien se le imputa haber infringido los Cánones 18 y 19 del Código de Ética Profesional.(1) Por *239los fundamentos que abordaremos más adelante, conclui-mos que el Ledo. Michaelangelo Rosario Vázquez (quere-llado o licenciado Rosario Vázquez) se apartó de los mencio-nados cánones, por lo que procede la imposición de sanciones disciplinarias.
HH
El caso de epígrafe se originó el 18 de agosto de 2011 cuando el Sr. Juan Torres Vázquez (quejoso o señor Torres Vázquez) presentó una queja contra el licenciado Rosario Vázquez.(2) En ésta, el quejoso —residente de Orlando, Florida— expuso que contrató al querellado en noviembre de 2009 para que lo representara legalmente ante la Junta Apelativa de Inmigración, conocida como el Board of Immigration Appeals, ya que había obtenido una decisión ad-versa el 14 de octubre de 2009. En particular, el licenciado Rosario Vázquez se encargaría de notificar un recurso de apelación ante ese foro administrativo y, posteriormente, presentaría un escrito legal para sustentar las alegaciones. Según el señor Torres Vázquez, las partes pactaron —me-diante un acuerdo verbal— que los honorarios serían $1,500 y se dividirían en pagos de $500.(3)
De acuerdo con el expediente, el 31 de octubre de 2009 el querellado presentó un escrito titulado Notice of Entry of Appearance as Attorney or Representative Before the Board of Immigration Appeals (Formulario Núm. EOIR-27). Más adelante, el 10 de noviembre de 2009, el licen-ciado Rosario Vázquez presentó un escrito conocido como Notice of Appeal a Decision of an Immigration Judge (For-mulario Núm. EOIR-26). En éste adelantó que el propósito era apelar una determinación emitida por la Junta Apela-*240tiva de Inmigración el 14 de octubre de 2009, ello por en-tender que dicho ente administrativo erró como cuestión de hecho y de derecho al denegar una petición presentada por el quejoso titulada Application for Cancellation of Removal for Certain Non-Permanent Residents (Formulario Núm. EOIR-42B). Asimismo, el querellado indicó que necesitaba revisar el expediente de los procedimientos ante la Junta Apelativa de Inmigración, por lo que se proponía a presen-tar un escrito legal por separado en apoyo de la apelación una vez recibiera y examinara dicho expediente. (4) Así las cosas, el 8 de enero de 2010 la Junta Apelativa de Inmigra-ción le informó al licenciado Rosario Vázquez que tendría hasta el 29 de enero de 2010 para sustentar la apelación del señor Torres Vázquez, mientras que la parte contraria ten-dría hasta 19 de febrero de 2010 para presentar su escrito.(5)
Según expuso el quejoso, el licenciado Rosario Vázquez no presentó el escrito legal requerido por la Junta Apela-tiva de Inmigración ni solicitó una prórroga para cumplir con ello. Ante ese cuadro, y ajeno a la omisión del licen-ciado Rosario Vázquez, el quejoso acudió a la oficina de éste y allí entregó un cheque personal por $400 como pago *241parcial de los honorarios acordados; se le entregó un recibo de pago, pero nadie le informó que el escrito no había sido presentado ante la Junta Apelativa de Inmigración. El 6 de enero de 2011 ese foro administrativo desestimó sumaria-mente la petición del señor Torres Vázquez fundamentado en que no se presentaron las bases legales o de hechos para sustentar la solicitud. En su determinación, la Junta Apela-tiva señaló que el licenciado Rosario Vázquez no presentó el escrito legal en apoyo de la apelación en o antes del 29 de enero de 2010 (fecha límite dispuesta por la Junta Apelativa de Inmigración), ello a pesar de que el 10 de noviembre de 2009 informó que así lo haría por considerarlo necesario.
Además, el quejoso expresó que la Junta Apelativa de Inmigración le envió una copia de cortesía de la determina-ción y así fue que se enteró de que su petición fue desestimada.
Así las cosas, el señor Torres Vázquez se comunicó con el licenciado Rosario Vázquez y éste le admitió que no ha-bía presentado el escrito legal en apoyo de la apelación y que desconocía cómo había ocurrido eso. A pesar de que el querellado le expresó que se encargaría del asunto, el que-joso señaló que ya no confiaba en él como representante legal, por lo que decidió consultar a otros abogados, quie-nes le alertaron que la decisión de la Junta Apelativa de Inmigración era final y firme, y que la única alternativa era intentar reabrir el caso.
El 11 de junio de 2012, el licenciado Rosario Vázquez presentó su contestación a la Queja. En resumen, allí reco-noció que cobró la cantidad pactada ($1,500), pero negó la alegación del quejoso de que el acuerdo no se redujo a escrito. Sobre esto, el querellado presentó como anejo un Contrato de servicios profesionales firmado el 31 de octu-bre de 2009 por el quejoso.(6) Asimismo, el licenciado Rosario Vázquez admitió que no había cumplido con el término *242concedido por la Junta Apelativa de Inmigración para pre-sentar el escrito legal y adujo que “[d]icha omisión fue con-secuencia de que no se calendariz[ó] adecuadamente en el sistema de [la oficina]”.(7) Expuso también que sí había in-formado sobre la situación al quejoso y que le había pedido permiso para presentar una moción a la Junta Apelativa de Inmigración, en la cual explicaría lo ocurrido y solicita-ría que dicho foro le autorizara presentar el escrito legal en cuestión. No obstante, el licenciado Rosario Vázquez plan-teó que el señor Torres Vázquez le indicó que lo pensaría y que luego le pidió copia del expediente legal, el cual se le entregó de inmediato.(8)
El 15 de junio de 2012 referimos la queja a la Oficina del Procurador General para evaluación y presentación del In-forme correspondiente. En cumplimiento con ello, el 28 de diciembre de 2012 el Procurador General presentó un In-forme en el que expuso que el querellado pudo haber incu-rrido en una violación a los Cánones 18 y 19 del Código de Ética Profesional, supra.
El 30 de enero de 2013 emitimos una Resolución en la que concedimos al licenciado Rosario Vázquez un término de 20 días para que se expresara en torno al Informe del Procurador General, pero el querellado no presentó su es-crito en ese término.(9) Más adelante, el 27 de enero de 2014, le concedimos un nuevo término de 20 días para que se expresara y actualizara su dirección postal en el Regis-tro Único de Abogados y Abogadas de Puerto Rico (RUA).(10) No obstante, el 6 de febrero de 2014 el licenciado Rosario Vázquez alegó que no había recibido el Informe del *243Procurador General, por lo que solicitó una prórroga para expresarse sobre éste. El 28 de febrero de 2014 concedimos la prórroga solicitada(11)
El querellado presentó su escrito en cumplimiento de la orden el 17 de marzo de 2014 y reconoció que el Informe del Procurador General refleja con “bastante certeza” la rela-ción de hechos del caso. Sin embargo, nos planteó que “dis-crepa de la severidad perseguida por el [P]rocurador”.(12) En la moción añadió lo siguiente:
5. El informe del [Procurador concluye que no fue hasta que la Junta de Apelaciones le notifica de la decisión directamente al querellante que este se entera de lo sucedido. El que sus-cribe tiene la obligación de aclarar que dicha notificación a él y a nuestras oficinas se hace simultáneamente. No queremos que este Tribunal se lleve la impresión de que nuestras ofici-nas recibieron la decisión y esta no fue comunicada al cliente.
6. Es importante aclarar además que la única omisión, aunque reconocemos significativa en este caso, fue la calendarización errónea por la oficina del recibo de la transcripción de la prueba la cual llega simultáneamente con la fecha límite para presentar argumentos. Esta aclaración es importante puesto que el informe sugiere que el querellante fue mantenido en la obscuridad durante todo el procedimiento. El que suscribe ha-bla e informa en persona a todos los clientes incluyendo al querellante del caso de epígrafe.
7. Es importante además destacar que el que suscribe, inme-diatamente le inform [ó] al querellante lo que había sucedido una vez percatado de ello. Nunca hubo un interés ni intento de ocultarlo. El que suscribe incluso le informó al querellante su intención de presentar una moción a la corte de apelación ex-plicando lo sucedido y solicitando la re-apertura del caso para atender lo sucedido. Lo que es permitido por el reglamento de dicha corte.
[[Image here]]
9. Por último [,] el que suscribe también se ve obligado en acla-rar que nunca se discutieron los m[é]ritos de la apelación por las razones ya explicadas y relacionadas en el informe del [P]rocurador. Dichos m[é]ritos ser[í]an atendidos una vez revi-*244sada la transcripción de la prueba. Esto solo se aclara, puesto que luego de recibida la misma, se pudo verificar que la decisión de instancia fue bastante acertada. Esto se dice no con la inten-ción de excusar lo sucedido pero no queremos que este Honorable foro se quede con la impresión de que hubo la p[é]rdida incuestionable de un derecho a causa de lo sucedido.(13)
El 27 de junio de 2014 este Foro instruyó a la Procura-dora General(14) a presentar la querella correspondiente conforme a la conducta del abogado.(15) Así, el 2 de septiem-bre de 2014 la Oficina del Procurador General presentó una querella en la que imputó al licenciado Rosario Váz-quez la infracción de los Cánones 18 y 19 del Código de Ética Profesional, supra. El querellado presentó su Contes-tación a Querella el 22 de septiembre de 2014 y reiteró los mismos argumentos que expuso en marzo de 2014 como reacción al informe del Procurador General.
Ante esto, el 25 de junio de 2015 nombramos a la Hon. Crisanta González Seda, exjueza del Tribunal de Primera Instancia, como Comisionada Especial para que recibiera prueba y nos rindiera un Informe con las determinaciones de hechos y recomendaciones que estimara pertinentes. En el descargo de su encomienda, la Comisionada Especial rea-lizó una conferencia con antelación a vista el 21 de septiem-bre de 2015. Luego de urna posposición, la Comisionada Especial señaló una vista en su fondo para el 17 de diciembre de 2015.
Llegado el día de la vista, la Comisionada Especial in-dicó a las partes que el licenciado Rosario Vázquez se ha-bía comunicado el día antes para informar que no compa-recería debido a un problema con sus hijos. Añadió que se le requirió al querellado que fundamentara por escrito la *245razón por la cual, a menos de 24 horas de la vista, había informado que no podría comparecer. Así, el mismo día del señalamiento de vista, el licenciado Rosario Vázquez envió un mensaje por correo electrónico en el que relató los pro-blemas personales que había confrontado en las últimas 2 semanas antes de la vista. Ante esa situación, no se pudo celebrar la vista pautada, por lo que la Comisionada Especial señaló una vista para mostrar causa y vista en su fondo para el 16 de febrero de 2016.(16) Ese día se celebró la vista en su fondo y el caso quedó sometido.
Así las cosas, luego de evaluar la evidencia testifical y documental, la Comisionada Especial presentó un Informe el 2 de mayo de 2016 con sus recomendaciones respecto a los dos cargos imputados por la Procuradora General. En particular, concluyó que la evidencia presentada sostiene que el licenciado Rosario Vázquez infringió los Cánones 18 y 19 del Código de Ética Profesional, supra. El caso quedó sometido ante esta Curia el 13 de junio de 2016.
Expuesto el trasfondo fáctico y procesal del caso, proce-demos a abordar la controversia enmarcada en el Derecho aplicable.
HH HH
Conforme al poder inherente de este Tribunal para regular la profesión de la abogacía, tenemos la labor indele-gable de procurar que los abogados admitidos a este Foro ejerzan la profesión de forma responsable, competente y diligente. (17) Así, el Código de Ética Profesional establece *246las normas mínimas de conducta que deben regir la prác-tica de la profesión jurídica en Puerto Rico y, a la vez, pro-mueve un comportamiento ejemplar en beneficio de la ciu-dadanía, la profesión y las instituciones de justicia.(18) Por tal razón, aquellos que tienen el privilegio de ser admitidos a este foro, tienen la obligación ineludible de dirigirse en todo momento conforme a los más rigurosos principios éticos.(19)
A. Canon 18: Competencia del abogado y consejo al cliente
De acuerdo con el Canon 18 del Código de Ética Profesional, supra, todo abogado debe “defender los intere-ses del cliente diligentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable”. Esto significa que el abogado tiene el deber de actuar con diligencia, competencia y responsabilidad para defender los derechos e intereses de sus clientes.(20) Por lo tanto, como establece el mencionado canon, es im-propio que un abogado asuma la representación legal de un cliente cuando conoce que no puede realizar una labor de forma competente y que no puede prepararse de manera adecuada sin que ello conlleve gastos o demoras irrazona-bles a su cliente o a la administración de la justicia.
En múltiples ocasiones este Tribunal ha expre-sado que el deber de diligencia constituye una obligación básica y elemental del abogado hacia su cliente.(21) Por lo tanto, un abogado falta a su deber de diligencia cuando no realiza las gestiones que se le encomendaron en el tiempo *247oportuno, de la manera adecuada y sin dilaciones. (22) Cla-ramente, en el ejercicio de la profesión legal no hay espacio para que sus integrantes se conduzcan con displicencia, dejadez y desidia en el trámite de los asuntos que le han sido encomendados. (23)
A modo de ejemplo, este Foro ha manifestado que ciertas prácticas constituyen una infracción al deber de diligencia dispuesto en el Canon 18 del Código de Ética Pro-fesional, supra: (1) no comparecer a los señalamientos del tribunal; (2) no contestar los interrogatorios presentados; (3) no informar a las partes respecto a la presentación de un perito; (4) desatender o abandonar el caso; (5) permitir que expire el término prescriptivo o jurisdiccional de una causa de acción, y (6) incurrir en cualquier tipo de actua-ción negligente que pueda desencadenar, o en efecto desen-cadene, en la desestimación o el archivo del caso.(24) En cuanto a esto último y en lo que respecta al caso de epí-grafe, hemos señalado que infringe el Canon 18 del Código de Ética Profesional, supra, el abogado que muestra una conducta negligente que pueda desencadenar, o en efecto desencadene, la desestimación o el archivo de un caso o la pérdida de la causa de acción de su cliente.(25)
B. Canon 19: Información al cliente
El Canon 19 del Código de Ética Profesional, supra, establece —en lo pertinente— que “[e]l abogado debe mantener a su cliente siempre informado de todo asunto importante que suija en el desarrollo del caso que le ha *248sido encomendado”. Es decir, este canon exige que el repre-sentante legal mantenga en todo momento una comunica-ción efectiva con su cliente.(26) Ello se traduce en que el letrado informará directamente a su representado las ges-tiones realizadas y su desarrollo, le consultará sobre los asuntos que estén fuera del ámbito discrecional del abo-gado y cumplirá las directrices del cliente siempre y cuando éstas se encuentren dentro del marco ético.(27)
Es importante subrayar que la obligación de man-tener informado al cliente constituye un elemento impres-cindible en la relación de fiducia que caracteriza el vínculo abogado-cliente(28) y se configura como una obligación ética independiente del deber de diligencia consagrado en el Canon 18 del Código de Ética Profesional, supra.(29)
En el pasado hemos manifestado que un abogado infringe el Canon 19 del Código de Ética Profesional, supra, cuando “no se atienden los reclamos de información que el cliente solicita; no se le informa del resultado ad-verso de la gestión encargada; la acción se desestima o se archiva; no se mantiene al cliente al tanto del estado o la situación procesal del caso o, simplemente, se le niega in-formación del caso”.(30) Ante esto, conviene enfatizar que el hecho de no informar al cliente sobre su caso no solo cons-tituye una violación al Canon 19 del Código de Ética Pro-fesional, supra, sino que claramente entorpece el proceso de impartir justicia(31)
*249Por último, debemos recalcar que los casos perte-necen a los clientes y éstos tienen derecho a mantenerse informados de todos los asuntos y las gestiones importan-tes que se susciten en la tramitación de su caso.(32)
Expuesto el marco legal, pasemos a discutir si el licen-ciado Rosario Vázquez infringió los Cánones 18 y 19 del Código de Ética Profesional, supra.
r-t ! — I hH
En la querella presentada ante este Tribunal, la Pro-curadora General planteó que el licenciado Rosario Váz-quez faltó a su deber de ser capaz y diligente en la de-fensa de los intereses de su representado, el señor Torres Vázquez, ello en violación al Canon 18 del Código de Ética Profesional, supra. En particular, el querellado asumió la representación legal del quejoso y presentó una Notifica-ción de Apelación ante la Junta Apelativa de Inmigración, e indicó que más adelante presentaría un escrito legal para sustentar la apelación. Para ello, el ente administra-tivo concedió un término, mas el licenciado Rosario Váz-quez no presentó el mencionado escrito ni solicitó una prórroga para cumplir con ello, por lo que la apelación fue desestimada sumariamente.
En sus comparecencias ante este Foro, el querellado ad-mitió que no había presentado el escrito legal en el término concedido. Explicó que la omisión se debió a que no se ca-lendarizó adecuadamente en el sistema de su oficina y, además, a que le había indicado al cliente que no podía discutir los méritos del caso hasta tanto recibiera el expe-diente de los procedimientos ante el Juez de Inmigración.
La evidencia presentada en el caso de epígrafe y exami-nada por la Comisionada Especial demostró que el licen-ciado Rosario Vázquez no actuó diligentemente en la de-*250fensa de su cliente, pues la transcripción a la que alude se recibió con tiempo suficiente para examinarla y discutirla con su representado. Increíblemente, el querellado dejó transcurrir casi 1 año y no realizó gestión alguna entre la fecha límite para entregar el escrito legal ante la Junta Apelativa de Inmigración (29 de enero de 2010) y la fecha de la desestimación sumaria (6 de enero de 2011). La con-ducta del licenciado Rosario Vázquez demuestra desidia y ello provocó que, ante la falta de confianza en el quere-llado, el señor Torres Vázquez incurriera en gastos adicio-nales para contratar una nueva representación legal.
Claramente, en relación con el Canon 18 del Código de Ética Profesional, supra, el querellado no desplegó su más profundo saber y habilidad en la representación de su cliente ni actuó en la forma adecuada y responsable como estima la profesión jurídica.
De igual forma, la Procuradora General imputó al licen-ciado Rosario Vázquez la infracción del Canon 19 del Có-digo de Ética Profesional, supra, fundamentándose en que éste no mantuvo informado de manera adecuada a su re-presentado acerca de que la Junta Apelativa de Inmigra-ción desestimó sumariamente el caso. En específico, el se-ñor Torres Vázquez adujo que se enteró de la decisión adversa en su caso por la notificación que recibió del men-cionado ente administrativo y no a través de su abogado. Además, el licenciado Rosario Vázquez no citó al señor Torres Vázquez para discutir lo relacionado a la desestima-ción sumaria, sino que fue el mismo cliente quien buscó al abogado para conversar sobre el asunto. Ante esto, en sus comparecencias ante esta Curia, el querellado se limitó a plantear que la notificación de la desestimación fue en-viada de forma simultánea tanto a él como al quejoso, por lo que este último no se perjudicó.
Según surge de la evidencia examinada por la Comisio-nada Especial, y que no fue controvertida por el quere-llado, el señor Torres Vázquez no había visto ni había te-*251nido comunicación con el licenciado Rosario Vázquez desde que firmaron el contrato de servicios legales, esto a pesar de que el quejoso iba a la oficina del licenciado a pagar los plazos de los honorarios acordados y a solicitar informa-ción sobre el caso; solo le indicaban que se comunicarían con él, pero ello nunca ocurrió.
Como hemos mencionado, el hecho de no informar al cliente sobre asuntos importantes que surjan en el trámite del caso constituye una violación al Canon 19 del Código de Etica Profesional, supra. En relación con este canon, surge del expediente que el licenciado Rosario Vázquez actuó con indiferencia en el manejo del caso del señor Torres Vázquez al no mantenerlo informado sobre los procedimientos ante la Junta Apelativa de Inmigración. Es claro que el licen-ciado Rosario Vázquez no cumplió con su deber continuo de mantener al cliente informado sobre los desarrollos del caso y más cuando este último visitó la oficina legal de su abogado y allí no se le informó que se había recibido la transcripción del expediente ni la determinación apelada, y así poder discutir entonces los méritos del caso.
En el curso de este procedimiento disciplinario, el licen-ciado Rosario Vázquez no ha presentado prueba de ate-nuantes, a excepción de haber aceptado los hechos imputa-dos en violación al Canon 18 del Código de Ética Profesional, supra; no lo hizo en relación con los hechos que se le imputan bajo el Canon 19 del Código de Ética Profesional, supra. Debemos considerar el hecho indubi-tado de que la actuación negligente del querellado provocó la desestimación sumaria del caso del señor Torres Váz-quez, quien claramente resultó perjudicado por el pobre desempeño de su abogado en la tramitación del caso.
En cuanto a los honorarios, el licenciado Rosario Váz-quez cobró toda la cantidad acordada ($1,500), pero no rea-lizó toda la labor encomendada por su cliente. Según surge de la determinación de la Junta Apelativa de Inmigración, la desestimación sumaria del caso se debió a que el abo-*252gado no presentó el documento legal que se comprometió a entregar. Asimismo, del expediente no surge que el quere-llado hubiese devuelto alguna cantidad al quejoso, quien además tuvo que incurrir en gastos adicionales al acudir a otro representante legal.
Por todo lo anterior, concluimos que no hay razón para intervenir con las conclusiones esbozadas en el Informe de la Comisionada Especial. En vista de que ésta es la pri-mera ocasión en que se toma una medida disciplinaria en contra del licenciado Rosario Vázquez, procedemos a sus-penderle del ejercicio de la abogacía por el término de 3 meses.
IV
Por las razones expuestas, se ordena la suspensión in-mediata del licenciado Rosario Vázquez por el término de 3 meses y, además, se le ordena que devuelva al señor Torres Vázquez $1,500 que recibió por honorarios.

El licenciado Rosario Vázquez deberá notificar de forma inmediata a sus clientes que, por motivo de su suspensión, no podrá continuar proveyéndoles consultoría ni represen-tación legal, y deberá devolverles los expedientes de cual-quier caso ya atendido o pendiente de resolución y los ho-norarios que haya percibido por cualquier trabajo no realizado. De igual forma, tendrá la responsabilidad de in-formar inmediatamente de su suspensión a todos los foros judiciales y administrativos en los que tenga algún caso pendiente. Asimismo, deberá acreditar y certificar a este Tribunal el cumplimiento con todo lo anterior dentro del término de 30 días, contados a partir de la notificación de la presente Opinión “per curiam” y Sentencia. Notifíquese personalmente esta Opinión “per curiam” y Sentencia.


Se dictará Sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez no intervino.

 4 LPRAAp. IX.


 El Ledo. Michaelangelo Rosario Vázquez fue admitido al ejercicio de la pro-fesión legal en Puerto Rico el 18 de enero de 1995.


 Véase Expediente de la Queja AB-2011-256, Declaración de Juan Torres, Anejo 1 del Formulario de Quejas, pág. 1.


 En el escrito titulado Notice of Appeal from a Decision of an Immigration Judge ante la Junta Apelativa de Inmigración, el licenciado Rosario Vázquez hizo constar lo siguiente:
“The Honorable Immigration Judge (hereinafter referred to as TJ’) erred as a matter of law and as a matter of fact in denying respondent’s Application for Cancellation of Removal for Certain Non-Permanent Residents (Form EOIR-42B). The respondent met all statutory requirements under Section 240A(b)(l). The respondent had more than 10 yearB in this county before the issuance of the NTA, he is a person of Good Moral Character that has one (1) United States citizen child and a United States citizen wife. Respondent’s testimony, together with the documentary evidence filed in support of respondent’s application, established that respondent’s United States citizen child and wife would suffer extreme and exceptional hardship if the respondent were to be removed. The IJ erred in the application of the law and the precedent decisions of this Honorable Board by concluding that respondent’s did not meet the requirements of Section 240A(b)(l).
“In order to amount to an effective appeal on these issues of facts and law, the undersigned attorney needs to thoroughly review the record of proceedings. Upon receipt of a complete and accurate copy of the record of proceedings, counsel will provide a thorough brief on the issues of this case”. Expediente de la Queja AB-2011-256, Anejo 5 del Formulario de Quejas, Notice of Appeal from a Decision of an Immigration Judge, pág. 2.


 Expediente de la Queja AB-2011-256, Anejo 7 del Formulario de Quejas.


 Véase Contrato de Servicios Profesionales, Anejo D de la Moción en cumpli-miento de orden contestación, Expediente de la Queja AB-2011-256.


 Véase Moción en cumplimiento de orden contestación, Expediente de la Queja AB-2011-256, póg. 2. Valga aclarar que la Queja AB-2011-256 fue la que ori-ginó el caso CP-2014-11 que aquí atendemos.


 íd.


 Una copia de la notificación de la Resolución se archivó en autos el 1 de febrero de 2013.


 Una copia de la notificación de la Resolución se archivó en autos el 31 de enero de 2014.


 Una copia de la notificación de la Resolución se archivó en autos el 5 de marzo 7de 2014.


 Expediente de la Queja AB-2011-256, Moción en cumplimiento de orden, pág. 1.


 Id., págs. 1-2.


 Debido a la designación de la Leda. Margarita Mercado Echegaray como Procuradora General, en adelante haremos referencia a su persona como “Procura-dora General”.


 Una copia de la notificación de dicha Resolución se archivó en autos el 2 de julio de 2014.


 El 28 de enero de 2016, la Comisionada Especial emitió una Orden para Mostrar Causa, en la que expresó que el licenciado Rosario Vázquez “deberá MOS-TRAR CAUSA, el 16 de febrero de 2016, fecha señalada para la vista final, por la cual no debemos, independientemente de la determinación final sobre los méritos de la presente querella, solicitar al Honorable Tribunal Supremo, la imposición de san-ciones por su actuación, incluyendo el pago de los gastos incurridos por el querellante para estar presente en la vista de la cual el querellado se ausentó”, Expediente CP-2014-11, Orden para mostrar causa, pág. 2.


 Véanse: In re Nazario Díaz, 196 DPR 623 (2016); In re Del Castillo Del Valle, *246191 DPR 633, 639 (2014); In re Rodríguez Amaro, 189 DPR 307, 312 (2013).


 In re Armenteros Chervoni, 195 DPR 693 (2016); In re Miranda Daleccio, 193 DPR 753, 760 (2015); In re Guemárez Santiago, 191 DPR 611, 617-618 (2014).


 Véanse: In re Rivera Nazario, 193 DPR 573, 582 (2015); In re Mulero Fernández, 174 DPR 18, 28 (2008).


 In re Armenteros Chervoni, supra; In re Rivera Nazario, supra.


 In re Miranda Daleccio, supra, pág, 762. Véanse, además: In re Pietri Torres, 191 DPR 482, 488 (2014); In re Dávila Toro, 179 DPR 833, 842 (2010).


 In re Pietri Torres, supra; In re Reyes Coreano, 190 DPR 739, 750-751 (2014).


 Véanse: In re Nazario Díaz, supra; In re Reyes Coreano, supra; In re Díaz Nieves et als., 189 DPR 1000, 1012 (2013).


 In re Miranda Daleccio, supra, págs. 762-763; In re Santos Cruz, 193 DPR 224 (2015); In re Nieves Nieves, 181 DPR 25, 38 (2011); In re Vilches López, 170 DPR 793, 798 (2007).


 In re Nazario Díaz, supra; In re Pietri Torres, supra; In re Díaz Nieves et als., supra, págs. 1011-1012.


 In re Cuevas Borrero, 185 DPR 189, 200 (2012).


 In re Nazario Díaz, supra; In re Cuevas Borrero, supra.


 In re Santos Cruz, supra; In re Pietri Castellón, 185 DPR 982, 992 (2012); In re Muñoz, Morell, 182 DPR 738, 752 (2011).


 In re Santos Cruz, supra; In re Cuevas Borrero, supra; In re Mulero Fernández, supra, pág. 30.


 In re Reyes Coreano, supra, págs. 752-753. Véase, además, In re Nazario Díaz, supra.


 In re Nazario Díaz, supra.


 In re Muñoz Morell, supra, pág. 753.